Citation Nr: 0308584	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  95-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a skin rash, as a 
manifestation of a diagnosed disability or as a manifestation 
of an undiagnosed, Persian Gulf War-related illness.

3. Entitlement to service connection for breathing problems, 
as a manifestation of a diagnosed disability or as a 
manifestation of an undiagnosed, Persian Gulf War-related 
illness.

4. Entitlement to service connection for loosening of 
toenails, as a manifestation of a diagnosed disability, to 
include onychomycosis with onycholysis, or as a manifestation 
of an undiagnosed, Persian Gulf War-related illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992. His four years of active military service 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War, specifically from October 1990 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1994, March 1995, June 1997, and November 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Atlanta, Georgia, Nashville, 
Tennessee, and North Little Rock, Arkansas. The veteran's 
case is under the jurisdiction of the Atlanta, Georgia, RO.

Also in January 2001, the Board received a motion from the 
veteran to advance his case on the Board's docket. He 
submitted additional medical evidence and a statement from 
his wife along with a waiver of his right to have the RO 
review this evidence in the first instance. 38 C.F.R. § 
20.1304(c). In February 2001, the Board granted the veteran's 
motion to advance his case on the docket.

In the statement from the veteran's wife, she alleges that 
the veteran has very bad headaches and stomach problems with 
heartburn. Service connection was granted for fatigue with 
joint pain of arms, backs, legs and headaches and for peptic 
gastritis with history of weight loss, anemia. The initial 
ratings assigned for these disabilities were not appealed to 
the Board, and the Board does not presently have before it an 
appeal concerning these service-connected disabilities. The 
veteran's wife's statements regarding these disabilities are 
referred to the RO for whatever action is appropriate.

The Board remanded this case in February 2001 for further 
development, and it has returned for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran did not serve in combat during the Persian 
Gulf War in Southwest Asia. 

3.  The veteran does not have PTSD. 

4.  The evidence fails to show the current presence of any 
skin, respiratory, or toenail disorder, which is manifested 
to a degree of disability of 10 percent or more.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.159 (2002).

2.  A skin, respiratory, and toenail disorder, were not 
incurred in or aggravated by active duty, nor may they be 
presumed to have been incurred or aggravated as a result of 
the veteran's Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
March 1995 statement of the case, the February 2001 Board 
remand January 2003 supplemental statement of the case, and 
letters sent to the veteran in April and September 2001, 
which specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letters dated in April and 
September 2001, the RO asked the veteran to identify records 
relevant to his claim.  The April and September 2001 letters 
explicitly set out the various provisions of the VCAA, 
including what records VA would obtain, and what was the 
responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

The Board notes that the veteran's service medical records 
appear to be incomplete. Upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 C.F.R. § 3.159(c). VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency. These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration. VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile. Cases in which the 
Board may conclude that no further efforts are required 
include those in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

The veteran's service separation examination report is not 
associated with the claims file.  In November 2000, the Board 
remanded this case and requested that the RO attempt to 
locate the veteran's service separation examination report.  
In February 2001, the RO requested the veteran's service 
medical records, to include his separation examination 
report, from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  In June 2001, the NPRC replied that no 
separation retirement physical report was found in the 
veteran's folder.  The record indicates that the veteran does 
not have a copy of his service separation examination report.  
In April 2002, the NPRC provided the veteran's service 
personnel records, which did not include a copy of the 
service separation examination report.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements set out 
in 38 C.F.R. § 3.159(c)(2).  The veteran was provided notice 
of the unavailability of his service medical records and 
given the opportunity to respond by independently attempting 
to obtain service medical records and/or submitting 
alternative evidence.  Although it is unfortunate that the 
veteran's service separation examination report, which may 
have once existed, appears to be no longer available, the 
claims may be considered on the basis of the available 
record. The Board concludes that no further efforts are 
required because the NPRC advised VA that the requested 
records do not exist and the NPRC does not have them.  
38 C.F.R. § 3.159(c)(2).


II.  Law

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

In 1994, the veteran filed his claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  

The general criteria for establishing service connection has 
been already set forth in this decision.  With the enactment 
of the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was 
added to title 38, United States Code.  That statute, 
codified at 38 U.S.C.A. § 1117, authorizes VA to compensate 
any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2002).

III.  PTSD

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD due to his service in 
Southwest Asia.  In light of the Board's determination that 
the preponderance of the evidence is against the claim that 
the veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue that will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  

The veteran's service personnel records indicate that he had 
service in Southwest Asia; however, they do not show that he 
fought in combat or received a Combat Infantry Badge (CIB).  
The veteran's service medical records do not show complaints, 
treatment, or a diagnosis involving psychiatric symptoms.  As 
noted earlier in this decision, the veteran's separation 
examination report is not associated with the veteran's 
service medical records.  Attempts to obtain the separation 
examination report have been unsuccessful.

The post-service medical evidence includes VA psychiatric 
examination reports.  The July 1994 report shows no diagnosis 
of PTSD.  According to a September 2001 VA examination 
report, the examiner found no evidence of PTSD according to 
DSM-IV.   

The Board finds that the July 1994 and September 2001 VA 
psychiatric examination reports show that the veteran does 
not have PTSD.  In these reports, the examiners each 
determined that the veteran's correct diagnosis was something 
other than PTSD.  The Board finds the foregoing evidence 
compelling, and that the preponderance of the evidence is 
against the veteran's claim.

The Board has considered the veteran's VA and non-VA post-
service medical evidence, however, these records contain no 
medical findings of PTSD.  The Board therefore finds that the 
probative value of the veteran's contention that he has PTSD 
is outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  

The Board has considered the written testimony submitted by 
the veteran and his family members in support of the 
veteran's contention that he has PTSD, which should be 
service connected.  These statements are not competent 
evidence of a nexus between the claimed condition and 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for PTSD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  

IV.  Skin, respiratory, or loosening of toenails, as a 
manifestation 
of a diagnosed disability, to include onychomycosis with 
onycholysis, or as a manifestation of an undiagnosed illness

The veteran has complained of a skin, respiratory, and a 
toenail disorder either due to onychomycosis with 
onycholysis, or as a manifestation of an undiagnosed illness 
in connection with his claim for VA benefits.  The Board 
acknowledges these are signs or symptoms specified in 38 
C.F.R. § 3.317.  Based on a review of the record, the Board's 
concludes that the evidence fails to establish that the 
veteran currently has a skin, respiratory, or toenail 
disorder due to onychomycosis with onycholysis, including as 
a manifestation of an undiagnosed illness.  As noted above, 
competent evidence of the claimed disability is essential in 
proving a claim for VA benefits.  See Brammer v. Derwinski, 3 
Vet. App. at 225.  Although a specific diagnosis of a known 
clinical entity is not required to establish benefits under 
the specific law and regulations regarding those who served 
in Southwest Asia during the Gulf War, the evidence must 
nevertheless reflect the current presence of some impairment 
or chronic disability.  

In the present case, the available service medical records 
reflect no evidence of a skin, respiratory, and/or toenail 
disorder due to onychomycosis with onycholysis, including as 
a manifestation of an undiagnosed illness.  As noted above, 
numerous attempts were made to obtain the veteran's service 
discharge examination report, but they were unsuccessful.

The post-service medical evidence is negative for recent 
findings of a skin, respiratory, and/or a toenail disorder 
due to onychomycosis with onycholysis or as a manifestation 
of an undiagnosed illness.  

According to VA examination report dated in August 1994, 
there was no finding of a skin, respiratory, or toenail 
disorder. 

According to a December 1996 VA examination report the 
veteran was diagnosed with onychomycosis with onycholysis and 
nail destruction of the left foot great toenail only.  The 
examiner noted that the veteran's skin and appendages had no 
finding of tinea pedis noted or involvement of the right 
nails or hands.  The respiratory system was symmetrical and 
the chest was clear. An x-ray study of the chest dated in 
December 1996 was within normal limits without significant 
change in two and a half years since the last study in August 
1994.

According to VA examination report dated in January 1997, 
there was no finding of a skin, respiratory, or toenail 
disorder. 

According to a September 2001 general VA examination report, 
diagnosed oncychomycosis pedis not found; onycholysis of the 
great toenails not found; skin rash not found; and pulmonary 
pathology was not found clinically.  The VA physician 
specifically commented that there was no evidence at the time 
of examination of onychomycosis or onycholysis of the 
toenails.  The veteran denied that the previously reported 
onychomycosis or onycholysis were due to wearing boots.  
Nevertheless, the physician noted that the toenail problem 
was not present at the time of examination.  

VA photographs of the veteran's toes from September 2001 were 
included in the claims file. 

According to a September 2001 VA psychiatric examination 
report for chronic fatigue syndrome, the physician noted an 
undiagnosed skin condition and a history of breathing 
problems under Axis III for general medical conditions.  The 
examiner referred to the September 2001 general VA 
examination report discussed in the previous paragraph, which 
noted no current diagnosis of a skin or respiratory disorder.

The veteran's private medical records submitted during the 
pendency of the appeal do not show findings that the veteran 
had a skin, respiratory, or toenail disorder that was either 
due to an incident or injury during service or due to a 
manifestation of an undiagnosed illness.  The veteran has not 
identified any source from which records could be obtained 
showing either a current known clinical diagnosis of a skin, 
respiratory, or toenail disorder.  

The veteran has complained of skin, respiratory, and toenail 
disorders in connection with his claim for VA benefits.  The 
Board acknowledges these are signs or symptoms specified in 
38 C.F.R. § 3.317.  Based on a review of the record, it is 
the Board's conclusion that the evidence fails to establish 
that the veteran currently has a skin, respiratory, or 
toenail disorder.  As noted above, competent evidence of the 
claimed disability is essential in proving a claim for VA 
benefits.  See Brammer, 3 Vet. App. at 225.  Although a 
specific diagnosis of a known clinical entity is not required 
to establish benefits under the specific law and regulations 
regarding those who served in Southwest Asia during the Gulf 
War, the evidence must nevertheless reflect the current 
presence of some impairment or chronic disability.  

Although the veteran contends that he has PTSD as well as a 
skin, respiratory, and toenail disorder, included as a 
manifestation of an undiagnosed illness, his contention does 
not constitute competent medical evidence, inasmuch as he is 
a lay individual without medical training or expertise.  See 
Espiritu, 2 Vet. App. at 294-5.  The same is true for the 
statements provided by his family.

Under the foregoing circumstances, the Board concludes that 
there are no medical findings showing that a current skin, 
respiratory, or toenail disorder is manifest to a degree of 
disability that would warrant a 10 percent rating or more, 
and therefore, the veteran fails to meet the criteria for 
service connection for a current skin, respiratory, or 
toenail disorder as a manifestation of an undiagnosed 
illness.  Accordingly, his appeal in this regard is denied.

Although the veteran was diagnosed on one occasion in 
December 1996 with onychomycosis with onycholysis and nail 
destruction of the left foot great toenail only, this is not 
an undiagnosed illness.  Therefore, the current record does 
not reflect any competent medical evidence that links the 
appellant's onychomycosis with onycholysis and nail 
destruction of the left foot great toenail only to any 
incident in service.  Accordingly, this appeal must be 
denied.  










(CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for PTSD is denied.  

Service connection for a skin disorder, to include as a 
manifestation of an undiagnosed illness, is denied.

Service connection for a respiratory disorder, to include as 
a manifestation of an undiagnosed illness, is denied.

Service connection for loosening of toenails, as a 
manifestation of a diagnosed disability, to include 
onychomycosis with onycholysis, or as a manifestation of an 
undiagnosed, Persian Gulf War-related illness, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

